DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 09 August 2020, 24 September 2020, 17 January 2021, 04 August 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, it is suggested to replace the claimed limitation “theinformation” in line 2 with --the information--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US Patent No. 9,124,529 B1) in view of Baldonado et al. (US Patent No. 8,289,845 B1).
Regarding claim 1, Chadha discloses a packet forwarding path determining method. 
generating, by a first device (source device 110 or L2 device 120), a first measurement packet including link resource indication information (“The L2 device 120 is configured to receive a first test data unit from the source device 110, and define a quality datum associated with processing the first test data unit (also referred to as the first quality datum) at the L2 device 120” col 4 lines 48-52 or “The L2 device 120 is also configured to define a second test data unit based on the first test data unit and including the first quality datum. The L2 device 120 is configured to send the second test data unit to the L3 device 130” col 5 lines 19-22), wherein the link resource indication information is configured to indicate each node on a forwarding path of the first measurement packet to perform local link resource measurement (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67); and 
sending, by the first device, the first measurement packet (“The L2 device 120 is configured to receive a first test data unit from the source device 110” col 4 lines 48-49 or “The L2 device 120 is configured to send the second test data unit to the L3 device 130” col 5 lines 19-20). 

Nevertheless, Baldonado discloses “The requests indicate the type of test packets to be sent (or the type of testing methodology to be employed) and the operating mode” col 11 lines 60-63, “"TestType" to the type of measurement method (e.g., TCP Open-close, ICMP ping, RTP, and Trace route)” col 9 lines 26-28.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a packet including indication information because “monitoring the performance of differing communication paths between selected sets of nodes and, in response to detecting performance problems over one of the monitored paths, moving packet traffic to one or more other higher quality paths” col 3 lines 25-29.  
Regarding claim 2, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses the first measurement packet further includes link resource information of the first device (“The L2 device 120 is also configured to define a second test data unit based on the first test data unit and including the first quality datum. The L2 device 120 is configured to send the second test data unit to the L3 device 130” col 5 lines 19-22). 
Regarding claim 3, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate 
Regarding claim 4, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses before the generating, by a first device, a first measurement packet, the method further includes: receiving, by the first device, a forwarding packet, where the forwarding packet is configured to trigger the first device to generate the first measurement packet (“The L2 device 120 is configured to receive a first test data unit from the source device 110, and define a quality datum associated with processing the first test data unit (also referred to as the first quality datum) at the L2 device 120” col 4 lines 48-52, “The L2 device 120 is also configured to define a second test data unit based on the first test data unit and including the first quality datum” col 5 lines 19-22). 
Regarding claim 5, Chadha discloses a packet forwarding path determining method. 
receiving, by a second device (L3 device 130), a first measurement packet including link resource indication information (“the second test data unit sent to the L3 device 130 is a first instance or copy of the second test data unit. The second test data unit can include the different portions (or parts) as described above regarding the first test data unit” col 5 lines 24-29), wherein the link resource indication information is configured to indicate the second device to perform local link resource measurement (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67); 

sending, by the second device, the first measurement packet including the local link resource information measured by the second device (“defines a third test data unit based on the second test data unit and including the second quality datum. The L3 device 130 is configured to send the third test data unit to the destination device 140 based on the address of the destination device 140 contained in the second test data unit” col 5 lines 40-44). 
However, Chadha does not explicitly disclose a packet including indication information.
Nevertheless, Baldonado discloses “The requests indicate the type of test packets to be sent (or the type of testing methodology to be employed) and the operating mode” col 11 lines 60-63, “"TestType" to the type of measurement method (e.g., TCP Open-close, ICMP ping, RTP, and Trace route)” col 9 lines 26-28.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a packet including indication information because “monitoring the performance of differing communication paths between selected sets of nodes and, in response to detecting performance problems over one of the monitored paths, moving packet traffic to one or more other higher quality paths” col 3 lines 25-29. 

Regarding claim 7, Chadha discloses a packet forwarding path determining method. 
receiving, by a third device (destination device 140), a first measurement packet including link resource indication information and local link resource information measured by each node on a forwarding path of the first measurement packet (“The L3 device 130 is configured to send the third test data unit to the destination device 140 based on the address of the destination device 140 contained in the second test data unit. In this case, the third test data unit sent to the destination device 140 is a first instance or copy of the third test data unit. The third test data unit can include the different portions (or parts) as described above regarding the first and second test data units” col 5 lines 42-52), wherein the link resource indication information is configured to indicate the third device to perform local link resource measurement (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67);

sending, by the third device, information about the path (“The destination device 140 is configured to send the fourth test data unit to the source device 110 (via the L3 device 130 and L2 device 120) based on the source device 110 address included in the third test data unit” col 5 lines 62-66). 
However, Chadha does not explicitly disclose a packet including indication information and determining a packet forwarding path.
Nevertheless, Baldonado discloses “The requests indicate the type of test packets to be sent (or the type of testing methodology to be employed) and the operating mode” col 11 lines 60-63, “"TestType" to the type of measurement method (e.g., TCP Open-close, ICMP ping, RTP, and Trace route)” col 9 lines 26-28, “The measurement module 140 takes, in real time, end-to-end measurements across a selected set of communication paths to a selected destination and analyzes preliminarily the test results to provide corresponding set of performance statistics for each member of the selected path set” col 8 lines 9-15, “The route selection module 144 combines the performance metrics for each path (e.g., each subnet or prefix pair encompassing the measured target(s)) in the selected path set, determines an 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a packet including indication information and determining a packet forwarding path because “monitoring the performance of differing communication paths between selected sets of nodes and, in response to detecting performance problems over one of the monitored paths, moving packet traffic to one or more other higher quality paths” col 3 lines 25-29. 
Regarding claim 8, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67).
Regarding claim 9, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses sending, by the third device, the information about the path comprises: sending, by the third device, the information about the path through a control channel or a data channel (“the data path taken by control and/or data packets and measuring transit delays of packets associated with intermediate devices in the data path” col 1 lines 29-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.